Citation Nr: 1826001	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, secondary to a service-connected left knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for total left knee arthroplasty with degenerative joint disease prior to October 4, 2017, and in excess of 30 percent from December 1, 2018.


REPRESENTATION

Veteran represented by:	David Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claim for a left knee disability has been recharacterized as reflected on the title page of this decision to better reflect the left knee condition.

In a January 2018 rating decision, the RO granted a temporary 100 percent disability rating for left knee replacement surgery, effective October 4, 2017 to November 30, 2017, and a 30 percent disability rating thereafter.  With the exception of the period during which a temporary total rating was granted, the grant of a 30 percent disability rating, effective December 1, 2017, did not constitute a full grant of the benefits sought and the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The matters were previously remanded by the Board in November 2016 for additional development.  The matters have since returned to the Board.

The issue of entitlement to a disability rating in excess of 10 percent for total left knee arthroplasty with degenerative joint disease prior to October 4, 2017, and in excess of 30 percent from December 1, 2018 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's right knee disability is etiologically related to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Service Connection Claim

The Veteran is seeking service connection for a right knee disability.  Specifically, he contends that his right knee disability is secondary to his service-connected left knee disability.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following a review of the evidence of record, the Board finds that entitlement to service connection for a right knee disability secondary to the Veteran's service-connected left knee disability is met.  

Regarding evidence of a current disability, the Veteran has a current diagnosis of right knee degenerative joint disease, post-surgical status, total knee replacement.  See July 2010 VA Examination.  Therefore, the first element of secondary service connection has been met.

Next, the record establishes that the Veteran is service connected for a left knee disability.  As the Veteran has a service-connected disability, the second element of secondary service connection is met. 

As for the third element of secondary service connection, the Board finds that the evidence is in equipoise as to whether the Veteran's right knee disability is caused by his service-connected left knee disability. 

In a July 2010 VA examination, the VA examiner found that the Veteran's service treatment records did not document injury to the right knee in service.  The examiner indicated that the Veteran's right knee symptoms began in June 2009, almost 32 years after service and after treatment for his left knee disability began.  She indicated that an October 2010 private treatment record documented bilateral tricompartmental osteoarthritis, worse in the right knee than the left.  The examiner opined that the Veteran's right knee disability was less likely than not caused or permanently aggravated by the Veteran's service-connected left knee disability and noted that major contributing factors for his right knee disability included his career as a parole officer for 14 years and as a postal worker for 17 years.  

In a June 2015 statement, the Veteran's private physician, Dr. B. S., stated that he had been treating the Veteran since September 2009 and that the Veteran had undergone a right primary total knee arthroplasty in November 2009.  Dr. B. S. explained that the Veteran developed end stage osteoarthritis of his right knee secondary to the in-service injury of his left knee.  The Veteran's 1976 left knee arthroscopic and open meniscectomy led to a progressive change in the Veteran's gait with guarding and subsequent degeneration of his right total knee replacement. 

The Veteran was afforded another VA examination for his right knee in March 2017.  Although the VA examiner opined that the Veteran's right knee disability was less likely than not caused or aggravated by the Veteran's service connected left knee disability, he explained that there was not sufficient evidence to adequately evaluate the circumstances that led to the development of the Veteran's right knee arthritis.  The examiner noted that he was unable to determine the severity of the Veteran's left knee disability at the onset of his right knee symptoms.  For these reasons, the examiner also determined that there was not sufficient evidence to establish a baseline of severity for the Veteran's right knee disability. 

As the March 2017 VA examiner stated that there was not sufficient evidence to adequately evaluate the circumstances that led to the Veteran's right knee disability, the Board affords this examiner's opinions little probative value.

With regard to the July 2011 VA negative nexus opinion and the June 2015 private positive nexus opinion, the Board finds that the evidence is in equipoise on the question of whether the Veteran's right knee disability was caused by his service-connected left knee disability. 

As such, the Board finds that the Veteran's right hip disability was caused by his service-connected left knee disability and the nexus requirement has been met.  Accordingly, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee disability, secondary to the Veteran's service-connected left knee disability, is granted.


REMAND

The Veteran is seeking increased disability ratings for his service-connected total left knee arthroplasty with degenerative joint disease.  Specifically, the Veteran contends that his left knee disability is more severe than reflected by his currently assigned disability ratings.  While the Board regrets the additional delay, this matter must be remanded for further evidentiary development.

The United States Court of Appeals for Veterans Claims (Court) has recently held that with respect to flare-ups, VA examiners must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, including by soliciting information regarding frequency, duration, characteristics, severity, or functional loss.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Pursuant to the November 2016 Board remand, the Veteran was afforded a VA examination for his left knee disability in March 2017 and another VA examination in January 2018.  The Veteran endorsed flare-ups of the left knee on both examinations.  On the March 2017 examination, he reported flare-ups after prolonged standing, walking, sitting, or getting up from sitting.  On the January 2018 examination, he reported daily flare-ups.  Both VA examiners concluded that they were unable to state, without resorting to speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups. 

As the March 2017 and January 2018 VA examinations do not reflect the considerations required by Sharp, remand for an additional examination that addresses flare-ups of the Veteran's left knee disability in compliance with Sharp is required.

The Board also notes that additional VA treatment records and VA examinations for the Veteran's left knee disability have been associated with the claims file since the March 2017 supplemental statement of the case (SSOC).  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review and remand for AOJ consideration in the first instance is required.  38 C.F.R. 
§§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney an SSOC which considers all evidence added since the March 2017 SSOC and return the case to the Board.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


